Exhibit 10.1


EXECUTIVE SEVERANCE AGREEMENT AND RELEASE OF CLAIMS
THIS AGREEMENT (“Agreement”) is entered into as of the Effective Date, as
defined in Paragraph 11 hereof, by and between C. Bryan Johnson (“JOHNSON”) and
SmartFinancial, Inc. and SmartBank (referred to, collectively, as “SMARTBANK”).
Together, SmartFinancial, Inc., SmartBank, and JOHNSON may be referred to
hereinafter as the “Parties.”
In consideration of the premises and mutual promises contained herein the
Parties agree as follows:
1.Final Employment Period and Termination. JOHNSON’s employment with SMARTBANK
will end as of the close of business on May 31, 2019 (“Separation Date”), and he
will perform no work on behalf of SMARTBANK after that date. JOHNSON may elect
to resign in lieu of involuntary termination, in which case SMARTBANK agrees to
accept his resignation which will be deemed effective as of May 31, 2019;
however, under no circumstances will JOHNSON’s employment extend past May 31,
2019. For the remainder of his employment and through the Separation Date
(“Transition Period”), JOHNSON will retain the title of Chief Financial Officer
of SMARTBANK and will (i) continue his employment with SMARTBANK, including, to
the extent requested by SMARTBANK, conducting his regular job duties diligently
and to the best of his ability and providing any cooperation, assistance, and/or
training reasonably requested by SMARTBANK to transition his work,
responsibilities, files, and systems, as and to the extent determined in
SMARTBANK’s sole discretion; and (ii) be available as an advisor to SMARTBANK
and the Board(s) of Directors thereof (the foregoing duties, collectively, the
“Transition Services”). Notwithstanding the foregoing, JOHNSON acknowledges and
agrees that, during the Transition Period, he will not have final authority over
finance or accounting matters, including finance or accounting department staff,
and will confer with and defer to Ron Gorczynski, SMARTBANK’S Chief
Administrative Officer, on all such matters, except that JOHNSON shall retain
final authority and responsibility for the preparation, review, signing and
filing of SmartFinancial, Inc.’s Form 10-Q for the quarter ended March 31, 2019.
In exchange for providing the Transition Services, JOHNSON will remain employed
with SMARTBANK until the Separation Date, and will continue to receive his
current compensation and benefits through and including the Separation Date. If
JOHNSON elects to resign, and to the extent SMARTBANK receives inquiries
regarding the termination of JOHNSON’s employment from third parties including
prospective employers, it will indicate that he voluntarily resigned his
employment with SMARTBANK, unless JOHNSON is terminated for Cause pursuant to
Paragraph 3 of this Agreement prior to the Separation Date.
2.Compensation through Separation Date. Following the Separation Date, JOHNSON
will be paid for all outstanding wages earned since his last paycheck through
and including the Separation Date, less customary and applicable payroll
deductions. This will include payment for accrued paid time off (“PTO”) in the
amount of 107.65 hours, paid at the rate of $94.69 per hour. JOHNSON confirms
and agrees that, through the date he executes this Agreement, he has received
all wages, reimbursements, payments, or other benefits to which he is entitled
as a result of his employment with SMARTBANK.
3.Termination for Cause Prior to Separation Date. Nothing in this Agreement
shall limit SMARTBANK’s ability to terminate JOHNSON’s employment prior to the
Separation Date for Cause. The term “Cause,” as used in this Agreement, shall
mean conduct amounting to (i) fraud or dishonesty against SMARTBANK or its
customers or affiliates, (ii) willful misconduct, including but not limited to
repeated refusal to follow the reasonable directions of JOHNSON’s superiors or
the Board(s) of Directors of SMARTBANK, or knowing violation of law in the
course or scope of performance of services for SMARTBANK or its affiliates;
(iii) intoxication with alcohol or drugs while on the premises of SMARTBANK
during regular business hours; (iv) a conviction or plea of guilty or nolo
contendere to a felony or a crime involving dishonesty; or (v) a breach or
violation of the terms of this Agreement or any other agreement between JOHNSON
and SMARTBANK or its affiliates. In the event JOHNSON resigns for any reason or
is terminated for Cause prior to the Separation Date, JOHNSON will only be
entitled to receive payment for wages through JOHNSON’s last day actually worked
for SMARTBANK, less customary and applicable payroll deductions, and JOHNSON
will not be entitled to the other payments and benefits set forth in this
Agreement.
4.Benefits. If JOHNSON remains employed by SMARTBANK through the Separation
Date, he will remain eligible to participate in all group benefits plans in
which he is currently enrolled through SMARTBANK through the end of May 2019.
JOHNSON remains obligated to pay his portion of any premiums relating to such
plans due and owing in April 2019 and May 2019 and any such amounts will be
deducted from his final pay, as described in Paragraph 2 herein. As of June 1,
2019, JOHNSON will be eligible for continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) under any group
benefits plans in which he is currently enrolled through SMARTBANK. JOHNSON will
be provided with all legally required notices of his rights and obligations
pursuant to COBRA.
5.Severance Pay and Benefits. In consideration for this Agreement, SMARTBANK
agrees to provide JOHNSON additional amounts over and above what he would be
otherwise entitled to receive, as follows:
(a)SMARTBANK shall pay to JOHNSON One Hundred and Twenty-Five Thousand Dollars
($125,000.00). This amount shall be paid in a lump sum.
(b)If JOHNSON timely and properly elects COBRA health continuation coverage,
SMARTBANK will pay on behalf of JOHNSON the monthly COBRA premium required to
maintain such coverage for JOHNSON and his dependents until the earliest of
November 30, 2019, or the date JOHNSON is no longer eligible to receive COBRA
continuation coverage and/or the date on which JOHNSON becomes eligible to
receive substantially similar coverage from another employer. JOHNSON agrees to
immediately notify SMARTBANK in the event he is no longer eligible to receive
COBRA continuation coverage and/or becomes eligible to receive substantially
similar coverage from another employer if either of those events occurs prior to
November 30, 2019.
(c)The amounts set forth herein will be designated as wages and subject to
applicable withholding and a W-2 form will be issued to JOHNSON by SMARTBANK for
each calendar year in which he receives these payments.
(d)Payments under this section will not commence until the expiration of the
revocation period set forth in Paragraph 11 of this Agreement. The payment
described in Paragraph 5(a) will issue on the first regularly scheduled pay day
following the expiration of the revocation period.
(e)Payments under this section are contingent upon JOHNSON signing a Second
Release and waiver of claims (Attached hereto as Exhibit A) on or after the
Separation Date, if requested to do so by SMARTBANK, as further described in
Paragraph 7(d) of this Agreement.
6.Return of Company Property. JOHNSON agrees to deliver to SMARTBANK, on or
prior to the Separation Date, all SMARTBANK property in possession or control of
JOHNSON, including vehicles, keys, equipment, laptops, phones or other
electronic devices, and all data and documents in any form pertaining to
SMARTBANK’s business operations, personnel, or customers. JOHNSON agrees that
all originals and copies of SMARTBANK data and documents shall be returned to
SMARTBANK, and no copies (electronic, printed or otherwise) of any such data or
documents shall be retained by JOHNSON.
7.Waiver and Release of Claims.
(a)Release of Claims. JOHNSON, for himself and his heirs, assigns, executors,
and legal and personal representatives, hereby acknowledges full and complete
satisfaction of, and waives, releases and forever discharges SMARTBANK and its
respective affiliates, divisions, parent companies, subsidiaries, past and
present officers, directors, administrators, related or associated entities, and
employees, and each and all of the foregoing persons’ heirs, assigns, executors,
administrators and successors and assigns, or anyone claiming by, through, under
or on behalf of any of them (hereinafter collectively “RELEASED PARTIES”), for
and from any and all claims, demands, actions and causes of action, in law or in
equity, suits, liabilities, losses, costs or expenses, known or unknown,
suspected or unsuspected, that JOHNSON may have arising out of, or in any way
connected with, the events, occurrences, affairs, and transactions between
JOHNSON and RELEASED PARTIES at any time prior to and as of the date JOHNSON
executes this Agreement, known or unknown, and whether or not asserted before
the date JOHNSON executes this Agreement, including, but not limited to, all
claims for discrimination, retaliation, wrongful termination, constructive
discharge, interference with rights, wrongful demotion, breach of express or
implied contract (including, but not limited to, claims for breach of any
employment agreement with SMARTBANK), breach of implied covenant of good faith
and fair dealing, promissory estoppel or reliance, harassment, fraud,
misrepresentation, intentional and negligent infliction of emotional distress,
reimbursement of expenses, reimbursement of medical expenditures, violation of
civil rights, defamation, conspiracy, severance pay, denial of pension benefits,
and/or any remedy, payment, benefit, or obligation of SMARTBANK set forth in any
employment agreement with SMARTBANK. This general and universal release
includes, but is not limited to, claims under the United States or any state
constitution, 42 U.S.C.§1983, Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 2000e, et seq., as amended, the Civil Rights Act of 1991, Section 1981
through 1988 of Title 42 of the United States Code, as amended, the Employee
Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001, et seq., as
amended, the Americans With Disabilities Act of 1990, 29 U.S.C. §§ 12101 to
12213, as amended, the Rehabilitation Act of 1973, 29 U.S.C. § 791, et seq., as
amended, the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq., as
amended, the Fair Labor Standards Act, 29 U.S.C. §§ 1001, et seq., the Equal Pay
Act of 1963, 29 U.S.C. §§ 206(d), the Occupational Safety and Health Act, as
amended, the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654,
the Immigration Reform and Control Act, as amended, the Workers’ Adjustment and
Retraining Notification Act, as amended, the Sarbanes-Oxley Act of 2002, the
False Claims Act, the Tennessee Human Rights Act, the Tennessee Public
Protection Act, and any other local, state or federal law, regulation or
ordinance, public policy, express or implied contract, tort or common law. This
release includes all claims arising out of JOHNSON’s employment by SMARTBANK,
and/or the termination thereof, including, but not limited to, with respect to
the non-renewal and/or expiration of the employment agreement between JOHNSON
and SMARTBANK. JOHNSON understands and agrees that this Release is intended to
be interpreted and to apply as broadly as permitted under law, provided that,
notwithstanding the foregoing, this paragraph expressly does not include a
release of any claims that cannot be released hereunder by law. JOHNSON
understands and agrees that the released claims include not only claims
presently known, but also include all unknown or unanticipated claims, rights,
demands, actions, obligations, liabilities, and causes of action of every kind
and character that would otherwise come within the scope of the released claims,
as described herein. JOHNSON understands that he may hereafter discover facts
different from what he now believes to be true, which, if known, could have
materially affected this Agreement, but nevertheless waives any claims or rights
based on different or additional facts subsequently discovered.


(b)Employee Acknowledgements. JOHNSON acknowledges he is not owed any wages,
compensation, or benefits by the RELEASED PARTIES, other than as set forth in
this Agreement. JOHNSON further acknowledges that SMARTBANK has not in any way
interfered with his right to take any leave which he may have been entitled by
law to take. JOHNSON further acknowledges that he has reported any and all
workplace injuries that he has incurred or suffered to date. JOHNSON further
acknowledges that he is not aware of any potentially illegal conduct or practice
on the part of the RELEASED PARTIES as of the date of his execution of this
Agreement.
(c)No Pending or Unasserted Claims. JOHNSON represents that he has no pending
lawsuits, charges or other claims of any nature whatsoever against the RELEASED
PARTIES in any state or federal court, or before any agency or other
administrative body. Further, JOHNSON agrees, to the fullest extent permitted by
law, not to assert any claims, charges or other legal proceedings against the
RELEASED PARTIES in any forum, based on any events, whether known or unknown,
occurring prior to the date of the execution of this Agreement, including, but
not limited to, any events related to JOHNSON’s employment with SMARTBANK or the
cessation of that employment, or pertaining to or arising from the employment
agreement between JOHNSON and SMARTBANK or the non-renewal and/or expiration
thereof. JOHNSON further agrees that he will “opt out” of, or not “opt in” to,
any class action in which any of the RELEASED PARTIES are named, or has been
named, as a defendant. Notwithstanding the foregoing, nothing in this Agreement
shall be construed to prevent JOHNSON from making a report to, or filing a
charge with, any government law enforcement agency, including the U.S. Equal
Employment Opportunity Commission, or applicable state or local administrative
agency, or participating in an investigation conducted by such agency. However,
JOHNSON agrees to waive his right to recover monetary damages, reward payments,
or monetary relief of any kind resulting from any such investigation, charge,
report, complaint, or lawsuit filed by JOHNSON or by anyone else on JOHNSON’s
behalf against the RELEASED PARTIES.
(d)Second Release. JOHNSON understands that this Agreement contemplates that he
will provide a full release of claims arising out of his relationship with
SMARTBANK, covering the entire period of his employment with SMARTBANK, up to
and including the Separation Date. Accordingly, depending on the timing of
JOHNSON’s execution of this Agreement, JOHNSON understands and agrees that
SMARTBANK may, in its sole discretion, require JOHNSON to execute a Second
Release (attached as Exhibit A hereto), on or after the Separation Date, as a
requirement and precondition to receiving any severance payments or benefits
pursuant to this Agreement.
8.Non-Disclosure and Confidentiality. JOHNSON agrees to keep completely
confidential the amount of any payments or benefits contemplated by this
Agreement and all other terms of this Agreement and the circumstances giving
rise to this Agreement, and will not disclose, directly or indirectly, any such
information to any person with the exception that he may disclose information
regarding this Agreement (a) where the prior written consent of SMARTBANK has
been obtained; (b) to JOHNSON’s attorneys, accountants and/or other financial
advisors who are reasonably consulted for legal, tax reporting or tax planning
purposes, and who shall likewise be bound by this provision; (c) where required
by law in response to an order or other process of a court or administrative
agency of competent jurisdiction upon notice; or (d) where required by law to
respond to an inquiry from any governmental entity concerning this Agreement.
9.Social Media and Non-Disparagement; Letter of Reference. JOHNSON agrees to
revise his employment status on social media, including LinkedIn and other
social media sites, on or before the Separation Date, if SMARTBANK is identified
as an employer. JOHNSON agrees to not make any statements or take any actions,
at any time, whether now, or in the future, in any form or format, including on
social media, that can be construed by a reasonable person to be in any way
derogatory, disparaging or negative about SMARTBANK or its related entities,
subsidiaries, affiliates, or any successors, assigns, employees, officers, board
members, directors, managers, and agents thereof, both individually and in their
official capacities. Likewise, members of SMARTBANK’s executive management team
who are aware of the circumstances of JOHNSON’s departure and of the existence
of this Agreement will not make any disparaging statements about JOHNSON.
SMARTBANK has prepared a standard letter of reference for JOHNSON attached as
Exhibit B hereto and agrees that JOHNSON may provide a copy of this letter of
reference to prospective employers. It is understood and agreed that this
provision is not to be construed as preventing or restricting JOHNSON or
SMARTBANK from providing truthful information and testimony in any investigation
or legal proceeding in which they are required by law to participate. It is
further understood that this provision is not intended to, and will not be
enforced so as to, unlawfully limit or infringe upon any rights of JOHNSON under
applicable law.
10.Protected Rights.  JOHNSON understands that nothing contained in this
Agreement limits his ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”).  JOHNSON further
understands that this Agreement does not limit his ability to communicate or
share information with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agencies. 
However, based on the release of claims set forth in Paragraphs 7 and 11 of this
Agreement, JOHNSON understands that he is releasing all claims and causes of
action that JOHNSON might personally pursue or that might be pursued in
JOHNSON’s name and, to the extent permitted by applicable law, JOHNSON’s right
to recover monetary damages or obtain injunctive relief that is personal to
JOHNSON in connection with such claims and causes of action.
11.Age Discrimination Claim Release Notices/Effective Date of Agreement. JOHNSON
understands and acknowledges that he has been offered a period of up to
twenty-one (21) days after receipt of this Agreement (“Consideration Period”) to
decide whether to sign this Agreement, although he may sign the Agreement prior
to the expiration of the Consideration Period if he wishes. Based on the date of
presentation of this Agreement, JOHNSON must sign and return this Agreement to
Becca Boyd on or prior to May 21, 2019. With respect to any claims which JOHNSON
may have under the Age Discrimination in Employment Act (“ADEA Claims”), JOHNSON
further understands and acknowledges that under federal law, he has the right to
revoke this Agreement only with respect to his release of ADEA Claims, hereof,
which revocation must be communicated to Becca Boyd in writing within seven (7)
days following the day JOHNSON executes this Agreement (“Revocation Period”).
Should JOHNSON not exercise his right to revoke his release of ADEA Claims
during the Revocation Period, on the seventh day following his delivery of the
signed Agreement to SMARTBANK, the release of ADEA Claims under this Agreement
shall be held in full force and effect, and each party shall be obligated to
comply with its requirements. Assuming no revocation, the Effective Date of this
Agreement shall be the eighth (8th) day following JOHNSON’s execution of this
Agreement. Should JOHNSON exercise his right to revoke his release of ADEA
Claims within seven (7) days of the date of execution in compliance with the
above requirements, the offer contained in this Agreement shall be null and void
in all respects. JOHNSON acknowledges that he has been advised to consult with
an attorney prior to signing this Agreement, that he has in no way been
discouraged from consulting with an attorney, and that he has in fact reviewed
this Agreement and understands and willingly agrees to all terms set forth
herein.
12.401(k) True-Up. SMARTBANK will make an additional 401(k) plan matching
contribution (true-up) on behalf of JOHNSON in the amount of the positive
difference, if any, between the matching contributions that would have been
allocated to JOHNSON’S account had such contributions been determined on the
basis of compensation for the entire plan year and the matching contributions
previously allocated to JOHNSON’S account, based on the results of annual
testing and in accordance with the terms of applicable 401(k) plan documents.
13.Employment Agreement. JOHNSON acknowledges and agrees that his Employment
Agreement with SMARTBANK, dated April 15, 2015, has expired and is of no further
force and effect, and that SMARTBANK has no continuing obligations to JOHNSON
under said Employment Agreement.
14.No Reemployment. JOHNSON agrees that by signing this Agreement, he
relinquishes any right to employment or reemployment with SMARTBANK or any of
the Releasees. JOHNSON agrees that he will not seek, apply for, accept, or
otherwise pursue employment with SMARTBANK or any of the RELEASED PARTIES, and
acknowledges that if he reapplies for or seeks employment with SMARTBANK or any
of the RELEASED PARTIES, SMARTBANK’s or any of the RELEASED PARTIES’ refusal to
hire JOHNSON based on this Paragraph shall provide a complete defense to any
claims arising from JOHNSON’s attempt to obtain employment.
15.Disclaimer of Liability. JOHNSON acknowledges that neither the presentation
of the offer set forth in this Agreement, nor the payment of the sums described
herein, constitutes or shall be construed as an admission of breach of
contractual obligations or any acts of discrimination, harassment, retaliation,
misconduct, negligence, violation of state or federal wage and hour laws, or any
unlawful conduct whatsoever by SMARTBANK against JOHNSON or any other person,
and SMARTBANK specifically disclaims any liability and denies any unlawful
conduct whatsoever against JOHNSON or any other person, on the part of itself,
its employees or its agents.
16.Clawback. Notwithstanding anything in this Agreement to the contrary,
SMARTBANK, or its respective successors or assigns, retains the legal right to
demand the return of any payments made to JOHNSON under this Agreement, or cease
making future payments to JOHNSON under this Agreement, (i) as may be required
by law, or by any federal or state regulators of the SMARTBANK, or (ii) in the
event the Board of Directors of SMARTBANK determines that Johnson has engaged in
conduct constituting Cause (as defined herein) at any time during the period
beginning on and including April 29, 2019, and ending on and including the
Separation Date.
17.409A.     Notwithstanding anything in this Agreement to the contrary, the
following provisions shall apply to all benefits and payments provided under
this Agreement by SMARTBANK to JOHNSON:
(a)The payment, or commencement of a series of payments, hereunder of any
non-qualified deferred compensation (within the meaning of Section 409A of the
Internal Revenue Code (“Section 409A”) upon a termination of employment shall be
delayed until such time as JOHNSON has also undergone a separation from service
(for purposes of Section 409A), at which time such non-qualified deferred
compensation (calculated as of the date of the JOHNSON’s termination of
employment) shall be paid (or commence to be paid) to JOHNSON as set forth in
this Agreement as if JOHNSON had undergone such termination of employment (under
the same circumstances) on the date of the JOHNSON’s ultimate separation from
service.
(b)It is the parties’ intention that the payments and benefits and entitlements
to which JOHNSON could become entitled in connection with this Agreement be
exempt from or comply with Section 409A and the regulations and other guidance
promulgated thereunder and, accordingly, this Agreement will be interpreted to
be consistent with such intent.
(c)While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A, in no event whatsoever shall SMARTBANK be liable for any
additional tax, interest, or penalties that may be imposed on JOHNSON as a
result of Section 409A or any damages for failing to comply with Section 409A
(other than for withholding obligations or other obligations applicable to
employers, if any, under Section 409A).
(d)No deferred compensation payments provided for under this Agreement shall be
accelerated to JOHNSON.
(e)Any installment payments provided for in this Agreement shall be treated as
separate payments for purposes of Section 409A.
18.Severability of Provisions. Should any agency or court of competent
jurisdiction determine that any term or provision of this Agreement is
unenforceable, the parties agree that such term or provision shall be deemed to
be deleted as though it had never been a part of this Agreement, and the
validity, legality and enforceability of the remaining terms and provisions
shall not be in any way affected or imperiled thereby.
19.Complete Defense and Indemnification. JOHNSON acknowledges and agrees that
this Agreement may be used by SMARTBANK as a complete defense to any past,
present, or future claim or entitlement which JOHNSON has against SMARTBANK for
or on account of any matter or thing whatsoever arising out of JOHNSON’s
employment with and separation from SMARTBANK. JOHNSON also understands and
agrees to indemnify SMARTBANK for any costs, damages, and attorneys’ fees which
may be incurred in defending or prosecuting claims arising out of or caused by
JOHNSON’s breach of this Agreement.
20.Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Tennessee.
IN WITNESS WHEREOF, the parties have voluntarily executed this Agreement. By
executing this Agreement, each party stipulates, agrees, and warrants as
follows:
(i)
that the terms of this Agreement are reasonable;

(ii)
that the person executing this Agreement has carefully read and understands all
of the provisions of this Agreement and is voluntarily entering into this
Agreement;

(iii)
that the person executing this Agreement will not challenge or contest in any
way the capacity or authority of any party hereto to enter into this Agreement;
and

(iv)
that the person executing this Agreement has the necessary and appropriate
authority and capacity to execute this Agreement and to make this Agreement
fully binding upon and enforceable against himself/herself or the entity he/she
represents.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.


/s/ C. Bryan Johnson                     
C. BRYAN JOHNSON


Date: May 2, 2019                    




SMARTFINANCIAL, INC.
SMARTBANK






By:    /s/ William Y. Carroll, Jr.                 
William Y. Carroll, Jr.
President and Chief Executive Officer


Date: May 2, 2019                    





EXHIBIT A TO SEVERANCE AGREEMENT OF C. BRYAN JOHNSON
Waiver and Release of Claims
Release of Claims. C. Bryan Johnson (“JOHNSON”), for himself and his heirs,
assigns, executors, and legal and personal representatives, hereby acknowledges
full and complete satisfaction of, and waives, releases and forever discharges,
SmartFinancial, Inc., SmartBank, (collectively, “SMARTBANK”) and their
respective affiliates, divisions, parent companies, subsidiaries, past and
present officers, directors, administrators, related or associated entities, and
employees, and each and all of the foregoing persons’ heirs, assigns, executors,
administrators and successors and assigns, or anyone claiming by, through, under
or on behalf of any of them (hereinafter collectively “RELEASED PARTIES”), for
and from any and all claims, demands, actions and causes of action, in law or in
equity, suits, liabilities, losses, costs or expenses, known or unknown,
suspected or unsuspected, that JOHNSON may have arising out of, or in any way
connected with, the events, occurrences, affairs, and transactions between
JOHNSON and RELEASED PARTIES at any time prior to and as of the date JOHNSON
executes this Waiver and Release of Claims, known or unknown, and whether or not
asserted before the date JOHNSON executes this Waiver and Release of Claims,
including, but not limited to, all claims for discrimination, retaliation,
wrongful termination, constructive discharge, interference with rights, wrongful
demotion, breach of express or implied contract (including, but not limited to,
claims for breach of any employment agreement with SMARTBANK), breach of implied
covenant of good faith and fair dealing, promissory estoppel or reliance,
harassment, fraud, misrepresentation, intentional and negligent infliction of
emotional distress, reimbursement of expenses, reimbursement of medical
expenditures, violation of civil rights, defamation, conspiracy, severance pay,
denial of pension benefits, and/or any remedy, payment, benefit, or obligation
of SMARTBANK set forth in any employment agreement with SMARTBANK. This general
and universal release includes, but is not limited to, claims under the United
States or any state constitution, 42 U.S.C.§1983, Title VII of the Civil Rights
Act of 1964, 42 U.S.C. §§ 2000e, et seq., as amended, the Civil Rights Act of
1991, Section 1981 through 1988 of Title 42 of the United States Code, as
amended, the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.
§§ 1001, et seq., as amended, the Americans With Disabilities Act of 1990, 29
U.S.C. §§ 12101 to 12213, as amended, the Rehabilitation Act of 1973, 29 U.S.C.
§ 791, et seq., as amended, the Age Discrimination in Employment Act, 29 U.S.C.
§ 621, et seq., as amended, the Fair Labor Standards Act, 29 U.S.C. §§ 1001, et
seq., the Equal Pay Act of 1963, 29 U.S.C. §§ 206(d), the Occupational Safety
and Health Act, as amended, the Family and Medical Leave Act of 1993, 29 U.S.C.
§§ 2601 to 2654, the Immigration Reform and Control Act, as amended, the
Workers’ Adjustment and Retraining Notification Act, as amended, the
Sarbanes-Oxley Act of 2002, the False Claims Act, the Tennessee Human Rights
Act, the Tennessee Public Protection Act, and any other local, state or federal
law, regulation or ordinance, public policy, express or implied contract, tort
or common law. This release includes all claims arising out of JOHNSON’s
employment by SMARTBANK, and/or the termination thereof, including, but not
limited to, with respect to the non-renewal and/or expiration of any employment
agreement between JOHNSON and SMARTBANK. JOHNSON understands and agrees that
this Release is intended to be interpreted and to apply as broadly as permitted
under law, provided that, notwithstanding the foregoing, this paragraph
expressly does not include a release of any claims that cannot be released
hereunder by law. JOHNSON understands and agrees that the released claims
include not only claims presently known, but also include all unknown or
unanticipated claims, rights, demands, actions, obligations, liabilities, and
causes of action of every kind and character that would otherwise come within
the scope of the released claims, as described herein. JOHNSON understands that
he may hereafter discover facts different from what he now believes to be true,
which, if known, could have materially affected this Waiver and Release of
Claims, but nevertheless waives any claims or rights based on different or
additional facts subsequently discovered.






Employee Acknowledgements. JOHNSON acknowledges he is not owed any wages,
compensation, or benefits by the RELEASED PARTIES, other than as set forth in
his Severance Agreement. JOHNSON further acknowledges that SMARTBANK has not in
any way interfered with his right to take any leave which he may have been
entitled by law to take. JOHNSON further acknowledges that he has reported any
and all workplace injuries that he has incurred or suffered to date. JOHNSON
further acknowledges that he is not aware of any potentially illegal conduct or
practice on the part of the RELEASED PARTIES as of the date of his execution of
This Waiver and Release of Claims.
No Pending or Unasserted Claims. JOHNSON represents that he has no pending
lawsuits, charges or other claims of any nature whatsoever against the RELEASED
PARTIES in any state or federal court, or before any agency or other
administrative body. Further, JOHNSON agrees, to the fullest extent permitted by
law, not to assert any claims, charges or other legal proceedings against the
RELEASED PARTIES in any forum, based on any events, whether known or unknown,
occurring prior to the date of the execution of this Waiver and Release of
Claims, including, but not limited to, any events related to JOHNSON’s
employment with SMARTBANK or the cessation of that employment, or pertaining to
or arising from any employment agreement between JOHNSON and SMARTBANK or the
non-renewal and/or expiration thereof. JOHNSON further agrees that he will “opt
out” of, or not “opt in” to, any class action in which any of the RELEASED
PARTIES are named, or has been named, as a defendant. Notwithstanding the
foregoing, nothing in this Waiver and Release of Claims shall be construed to
prevent JOHNSON from making a report to, or filing a charge with, any government
law enforcement agency, including the U.S. Equal Employment Opportunity
Commission, or applicable state or local administrative agency, or participating
in an investigation conducted by such agency. However, JOHNSON agrees to waive
his right to recover monetary damages, reward payments, or monetary relief of
any kind resulting from any such investigation, charge, report, complaint, or
lawsuit filed by JOHNSON or by anyone else on JOHNSON’s behalf against the
RELEASED PARTIES.






                            
C. BRYAN JOHNSON


Date:                             






EXHIBIT B TO SEVERANCE AGREEMENT OF C. BRYAN JOHNSON


exhibit101cbryanjohns_image1.gif [exhibit101cbryanjohns_image1.gif]


[Date]
To Whom It May Concern,


Bryan Johnson has been employed by SmartBank since February 22, 2010. In his
most recent position he was our Chief Financial Officer supporting both
SmartBank and SmartFinancial.


During his tenure he was responsible for leading both finance and accounting
activities and supported us through multiple mergers and acquisitions. Bryan’s
role grew as our company went public where he embraced the rigors of SEC
reporting.


Bryan always accepted any challenge or opportunity with a positive attitude and
his work ethic was outstanding.


Should you have any additional questions, feel free to reach me at 865.868.0613.


Sincerely,






Billy Carroll
President and Chief Executive Officer






1